Case 3:17-cv-01093-S-BH Document 42 Filed 11/02/20 Pagelof2 PagelD 222

JOSEPH W. HUNTER, TDCJ #1981619,
(prior Dallas County # 13034945),
Plaintiff,

vs.

FELICIA PITRE, District Clerk of

Courts, et al.,

Defendants.

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

)
)
)
) No. 3:17-CV-1093-S-BH
)
)
)
)

ORDER OF THE COURT ON RECOMMENDATION REGARDING ~
REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

Considering the record in this case and the recommendation of the Magistrate Judge, the
Court hereby finds and orders:

( )
(X)

The request for leave to proceed in forma pauperis on appeal is GRANTED.

The application for leave to proceed in forma pauperis on appeal is DENIED
because the Court certifies under 28 U.S.C. § 1915{a)(3) that the appeal is not
taken in good faith. In support of this certification, the Court incorporates by
reference the Findings, Conclusions, and Recommendation filed in this case on
April 16, 2020 [see ECF No. 32], which the Court adopted in its Order Accepting
Findings and Recommendation of the United States Magistrate Judge filed on
July 2, 2020 [see ECF No. 35]. Based on those findings, this Court finds that the
appeal presents no legal points of arguable merit and is therefore frivolous.

(X)

Although this court has certified that the appeal is not taken in good faith
under 28 U.S.C. § 1915(a}(3) and Fed. R. App. P. 24(a)(3), the plaintiff
may challenge this finding under Baugh v. Taylor, 117 F.3d 197 (Sth Cir.
1997), by filing a separate motion to proceed in forma pauperis on appeal
with the Clerk of Court, U.S. Court of Appeals for the Fifth Circuit, within
30 days of this order. The cost to file a motion to proceed on appeal with
the Fifth Circuit is calculated below, and if the plaintiff moves to proceed
on appeal in forma pauperis the prison authorities will be directed to
collect the fees as calculated in this order,

(1) The plaintiff is assessed an initial partial fee of $0.00. See 28 U.S.C. §
1915(b)(1).

(2) Thereafter, the plaintiff shall pay $505.00, the balance of the filing
fee, in periodic installments. The plaintiff is required to make payments of
20% of the preceding month’s income credited to the plaintiffs prison

 

 
Case 3:17-cv-01093-S-BH Document 42 Filed 11/02/20 Page2of2 PagelD 223

account until the plaintiff has paid the total filing fees of $505.00. The
agency having custody of the plaintiff shail collect this amount from the
trust fund account or institutional equivalent, when funds are available and
when permitted by 28 U.S.C. § 1915(b)(2), and forward it to the clerk of
the district court.

(3) If the plaintiff files a motion to proceed in forma pauperis on appeal
directly with the Fifth Circuit, the clerk shall serve a copy of this order on
the inmate accounting office or other person(s) or entity with
responsibility for collecting and remitting to the district court interim
filing payments on behalf of prisoners, as designated by the facility in
which the prisoner is currently or subsequently confined.

SO ORDERED.

SIGNED November 2, 2020.

    

‘UNITED STATES DISTRICT JUDGE

 

 
